984 So. 2d 676 (2008)
Michael MORIN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2496.
District Court of Appeal of Florida, Fifth District.
July 3, 2008.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carlos A. Ivanor, Jr., Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Michael Morin appeals from his convictions for first degree murder and burglary of a dwelling with battery, arguing that admissions he made to police, which were introduced during his trial, were obtained in violation of his Miranda[1] rights. We do not reach this issue, because we find that any error in the introduction of Morin's admission to police was harmless beyond a reasonable doubt in light of the evidence of his motive and opportunity to commit the crimes; the introduction into evidence of Morin's taped admission to his father; physical evidence pointing to Morin as the perpetrator (including spatters of the victim's blood found on the shorts that Morin was wearing when he was apprehended); and other evidence of Morin's guilt. See State v. DiGuilio, 491 So. 2d 1129 (Fla. 1986).
AFFIRMED.
PALMER, C.J., LAWSON and EVANDER, JJ., concur.
NOTES
[1]  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).